NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
DAVID R. MARSHALL,
Claimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respon.dent-Appellee.
2011_7027 `
Appeal from the United States Court of Appeals for
Veterans Clai1ns in case no. 09-48, Chief Judge Bruce E.
Kasold.
ON MOTION
ORDER
Upon consideration of David R. l\/larsha1l’s motion for
a 45-day extension of time, until June 16, 2011, to file his
reply brief,
IT ls ORDERED THAT:
The motion is granted

MARSHALL V. DVA
2
FOR THE CoURT
 0 2  /s)‘ Jan Horbaly
Date
cc: Kenneth M. Carpenter, Esq.
Steven M. Mager, Esq.
s21
J an Horbaly
Clerk
Fl D
u.s. could ol=`EFPEALs FOR
11-le F£nERAL macon
mm 02 2011
JmuoaaALv
cum
lr-